Citation Nr: 9907361	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury of the left foot.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from January 1988 to January 1992.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  Following the 
requested development, the RO in February 1998 granted 
service connection for bilateral hearing loss, bilateral 
tinnitus, a left shoulder disorder, and a left elbow disorder 
and continued its denial of service connection for residuals 
of a left foot injury, a low back disorder, a left knee 
disorder, and right carpal tunnel syndrome.  In a statement 
dated in March 1998, the veteran withdrew his claims of 
entitlement to service connection for low back and left knee 
disabilities.  Thus, only the two issues set forth on the 
title page of this decision remain in appellate status.  The 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted demonstrating 
that the veteran currently has residuals of a crush injury of 
the left foot or right carpal tunnel syndrome, or relating 
any current left foot or right wrist disability to service or 
to an incident of service origin.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a crush injury 
of the left foot.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right carpal tunnel 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  However, the threshold question 
in this case is whether the veteran has presented evidence of 
well-grounded claims for service connection for residuals of 
a crush injury of the left foot and for carpal tunnel 
syndrome of the right wrist.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

The service medical records show that the veteran was seen at 
service clinic in April 1988 for complaints of constant right 
wrist pain of two weeks' duration.  No history of trauma was 
given, and the pain was described as a dull pain with 
occasional sharp pain.  It was reported that the whole hand 
would go numb.  Right carpal tunnel syndrome was suspected.  
Electromyographic and nerve conduction velocity studies 
(EMG/NCS) of the upper extremity were planned to rule out 
carpal tunnel syndrome, but the studies do not appear to have 
been accomplished, nor do the service medical records reveal 
further complaints or findings referable to the right wrist.  

In March 1989, the veteran was seen at a service clinic for 
complaints that included a crush injury of the left foot that 
apparently occurred when he closed a door on his foot.  There 
was moderate edema of the foot with minimal ecchymosis.  X-
rays of the left foot at that time revealed no evidence of an 
acute fracture.  A soft tissue bruise of the left foot with 
edema and decreased movement was assessed.  The veteran 
continued to complain of left foot pain, but the diagnosis of 
soft tissue injury was continued.  When seen in a physical 
therapy consultation in late March, he said that he had 
experienced much improvement during the previous three weeks.  
However, his gait was antalgic, and he wore a soft shoe.  The 
assessment was crush injury with continued edema and 
tenderness, increased with the activities of daily living.  
He was placed on a temporary profile.  The left foot 
continued to be symptomatic, although with decreasing 
intensity, and the injury seemed to slowly resolve with 
ongoing therapy.  In July 1989, however, his profile was 
continued.  When seen at a service physical therapy clinic in 
October 1989, it was reported that the veteran had a minimal 
limp with a lump on the dorsal forefoot and tenderness of the 
heads of the metatarsal joints.  The assessment was soft 
tissue trauma, and Feldene was recommended for his complaints 
of pain.  The profile was eventually continued until January 
1990.  

The veteran was treated again for left foot complaints in 
September 1991, when he was seen at a service clinic and 
related that his foot had been smashed under an outrigger 
while overseas and that it had bothered him ever since.  
Slight swelling and tenderness to touch were noted, but 
normal weight bearing was present.  When seen later in 
September, he complained of mild pain that radiated from his 
left foot to his left ankle and lower left calf.  However, 
the pain did not appear to impair normal motor function.  
Fascial pain was assessed, and the veteran was again given a 
temporary profile.  When examined for demobilization in 
September 1991, chronic left foot pain was noted.  When the 
veteran was examined for separation in December 1991, chronic 
foot pain was again assessed, but complaints or findings of 
right carpal tunnel syndrome were not noted.  

Although the record shows that the veteran sustained an 
apparently quite painful crush injury of the left foot in 
service and that right carpal tunnel syndrome was suspected, 
there is no showing that he currently has residuals of the 
crush injury or carpal tunnel syndrome of the right wrist.  
On an orthopedic examination by VA in March 1992, the 
examiner was unable to detect any evidence of a left foot or 
(right) wrist disorder.  Neurological evaluation of the upper 
extremities was normal, and X-rays of the left foot were also 
normal.  A general medical examination at that time was 
likewise pertinently negative.  

Orthopedic and neurologic examinations by VA in August 1996 
were similarly negative for pertinent pathology.  The 
orthopedic examination noted the veteran's history of a crush 
injury of the left foot that occurred when he caught his foot 
in an outrigger on the back of a truck in 1989 that was so 
severe it "bent his toes all the way back to his heel."  
Although he complained of pain since the injury, X-rays of 
the left foot were normal, and the diagnostic impression was 
residuals of a left foot injury by history and without any 
objective confirmation.  The veteran also complained of pain 
primarily localized in the dorsum of his right wrist, but he 
did not have any true carpal tunnel dysesthesia, according to 
the examiner.  The diagnostic impression was history of right 
carpal tunnel syndrome without any objective evidence or 
subjective symptomatology of carpal tunnel syndrome.  X-rays 
of the right wrist were normal.  

The neurologic examiner reported in August 1996 that the 
veteran complained his left foot injury in service with pain 
and swelling ever since.  He also complained of pain, 
tingling and swelling in his right wrist, which he said began 
in service.  However,  the neurologic examination was 
negative for objective evidence of disability.  His gait was 
well balanced, and no sensory deficits were noted.  His 
coordination tests were well performed, and there was no 
evidence of motor deficits.  He had good reflexes, and 
swelling was not noted.  The Tinel sign was negative, 
although this was not felt to be conclusive regarding whether 
carpal tunnel syndrome was present.  Electromyographic and 
nerve conduction velocity studies were felt to be necessary 
to rule out carpal tunnel syndrome, but the record shows that 
the veteran called the medical facility in September 1996 to 
advise that he was unable to report for the electrodiagnostic 
studies, despite being offered two different days.  

It is undisputed that the veteran had complaints in service 
that suggested the presence of disease or injury.  However, 
the evidence of record does not establish that he now has 
disability as a result of his complaints in service.  
Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Although a lay person such as the veteran is legally 
competent to describe symptoms he has seen or experienced, he 
is not competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to an incident 
of service origin, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent medical 
evidence objectively demonstrating the existence of current 
residuals of a crush injury of the left foot or showing the 
presence of right carpal tunnel syndrome, and relating such 
residual disability to the complaints and findings noted in 
service, the claims for service connection for these 
disabilities are not well grounded and must be denied.  Epps 
v. Gober, 126 F.3d at 1468.  


ORDER

Service connection for residuals of a crush injury of the 
left foot is denied.  

Service connection for carpal tunnel syndrome of the right 
wrist is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


